37 F.3d 1507NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.CHAU HAI DO, a/k/a Do Hai Chau, Defendant-Appellant.
No. 91-50719.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 13, 1994.Decided Sept. 27, 1994.

Before:  FEINBERG,* SCHROEDER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The district court did not abuse its discretion in refusing to admit expert cultural testimony.  The jury was capable of determining whether Do knew the substance in his bag was opium without determining his reasons for not questioning his master.  In addition, the reluctance of immigrants to admit a lack of facility in English is not specialized knowledge.  See Fed.R.Evid. 702.


3
AFFIRMED.



*
 The Honorable Wilfred Feinberg, Senior United States Circuit Judge for the Second Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3